Case 1:17-cv-04327-LLS-RWL Document 130 Filed 01/15/20 Page 1of 3

GUAGLARDI & MELITI, L.L.P.

Atforneys At Law ;
A Limited Liability Partnership
BARRY S. GUAGLARDI 4 365 WEST PASSAIC STREET, SUITE 130 a eens OL VERN ACKER *
MICHAEL P. MELITI & ROCHELLE PARK, NJ 07662 KRISTEN E. DANIELE 4
TELEPHONE: 201-947-4100 EVAN A. OSTRER a
FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN ¢
FACSIMILE: 201-843-5302
# NIBAR
111 MAIN STREET A NI&NYBAR

P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601

DIRECT DIAL: 201-374-9092

EOSTRER@ADGMLAW.COM

WEBSITE: WWW.ADGMLAW.COM

January 15, 2020

VIA EMAIL (Lehrburger_NYSDChambers@nysd.uscourts.gov)

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

Please accept this correspondence on behalf of Plaintiffs, Michael Dardashtian
(“Dardashtian’), individually, and on behalf of Cooper Square Ventures (“CSV”) and
ChannelReply (“CR”) (collectively referred to as “Plaintiffs” or “Plaintiff Companies”).

In accordance with Your Honor’s directives, we write as a result of our inability to obtain
Defendants’ compliance with Your Honor’s Order of December 5, 2019. As we have been
unable to obtain Defendants’ response as to modifying the existing scheduling order given new
counsel’s appearance, it is respectfully requested that Your Honor enter Plaintiffs’ proposed
scheduling Order supplied herewith so that this matter can proceed without further delay.

On November 22, 2019, Plaintiffs requested that the Court consider imposing the
appropriate sanction against Defendants for their ongoing non-compliance with discovery. After
imposing deadlines and for the parties to submit a joint scheduling order, Your Honor afforded
Defendants an opportunity through new counsel to resolve all outstanding issues by December
31, 2019. However, same has not occurred which we will address by motion with permission of
the Court.
Case 1:17-cv-04327-LLS-RWL Document 130 Filed 01/15/20 Page 2 of 3

By Order dated December 5, 2019, Your Honor made clear that by December 31, 2019,
Dentons shall file a certification with the Court that it has provided Defendants’ new counsel
with the “complete, fully-accessible document database- not merely documents produced, but all
documents received or collected from Defendants. Upon filing of the certification, Dentons will
be deemed withdrawn from the case.” Your Honor further ordered for Plaintiffs’ counsel and
Defendants’ new counsel to meet and confer regarding the outstanding discovery that Plaintiffs
seek, and if the issue could not be resolved to bring the issue to the Court’s attention after
December 31, 2019.

On December 23, 2019, Dentons filed proof of service with the Court and certified that
Dentons had produced all discovery within Dentons control to Defendants’ new counsel. On
December 23, 2019, in accordance with Your Honor’s Order, the undersigned contacted
Defendants’ new counsel, Sang Joon Sim, Esq., in an effort to meet and confer regarding the
outstanding discovery. Defendants’ new counsel advised that he had only received discovery that
day, and would respond to Plaintiffs requests for all outstanding discovery and propose dates for
a joint scheduling order by the following week.

Immediately following counsel’s telephone call on December 23, 2019, the undersigned
sent an email to Mr. Sim confirming same and outlined the outstanding discovery in good faith
so that Defendants’ new counsel could appropriately respond. A true copy of Plaintiffs’
correspondence to Mr. Sim (copying all other new counsel of record) dated December 23, 2019
is attached hereto.

None of Defendants’ new counsel have thus far provided responses to Plaintiffs’
outstanding discovery demand during the week of January 3" despite their agreement to do so.
Accordingly, the undersigned followed up by written correspondence on January 10" to advise
of Plaintiffs intention to write to Your Honor and to seek the appropriate remedies for
Defendants’ ongoing failure to comply with Your Honor’s Order. Mr. Sim advised that he had
been “ill” and asked that he be provided until January 15" to provide all outstanding discovery
and to propose new dates for a joint amended scheduling order. As of the present, we have not
received any response from counsel for Defendants with regards to the foregoing.

It was our hope that through Defendants’ new counsel, all outstanding discovery issues
would be resolved in accordance with Your Honor’s Order so that this matter can proceed
without further delay. It is apparent that Defendants will continue to delay this proceeding
despite the multiple courtesies extended to the Defendants by Plaintiffs and this Court.

Plaintiffs are without the benefit of outstanding discovery related to Defendants
counterclaims and have long awaited same to take Mr. Gitman’s deposition and proceed with
dispositive motions. Plaintiffs therefore respectfully request that Plaintiffs’ proposed amended
scheduling order be entered by the Court, and for permission to file a motion for all appropriate
remedies for Defendants’ non-compliance in accordance with the Court’s prior order of
September 27, 2019.
Case 1:17-cv-04327-LLS-RWL Document 130 Filed 01/15/20 Page 3 of 3

By copy hereof, we are providing this correspondence to counsel for Defendants in hopes
that counsel will consent to the form of the attached amended scheduling order.

Thank you for Your Honor’s consideration of this matter.

Respectfully Submitted,

 

Ce: All counsel of record (via ECF)
